                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                              SOUTHWESTERN DIVISION

CHRISTOPHER SNYDER,                                          )
                                              Plaintiff,     )
            vs.                                              )      No. 3:18-cv-05037-MDH
                                                             )
CITY OF JOPLIN, MISSOURI,                                    )
                                              Defendant.     )


                                      MOTION TO DISMISS

          COMES NOW Defendant City of Joplin, by and through its attorney, and moves this

Court for its Order dismissing plaintiff’s Complaint and all counts, claims, and causes of action

stated therein for the reason that the claims are moot.

          In support of its motion, defendant states that the Ordinance complained of has not been

enforced. Further, that on November 5, 2018 the last reading of a new Ordinance repealing the

complained of Ordinance was read and will be fully effective within 30 days. For all of the

above reasons plaintiff’s Complaint and the issues raised are moot and should be dismissed with

each party to bear their own costs.

          WHEREFORE, defendant moves the Court for its Order dismissing plaintiff’s Complaint

with each party to bear their own costs and for such other orders as the Court deems just and

proper.

                                       BLANCHARD, ROBERTSON, MITCHELL & CARTER

                                       By___/s/ Karl W. Blanchard, Jr. _________________
                                         Karl W. Blanchard, Jr., MO Bar No. 23180
                                         320 West 4th Street, P. O. Box 1626
                                         Joplin, MO 64802
                                         (417) 623-1515/(417) 623-6865 (Fax)
                                         blanchardjr@brmclaw.com

                                       ATTORNEYS FOR DEFENDANT




           Case 3:18-cv-05037-MDH Document 22 Filed 11/08/18 Page 1 of 2
I certify that the foregoing was filed electronically
with the Court’s CM/ECT system this 8th day
of November, 2018 causing a copy to be e-mailed to:

ANTHONY ROTHERT
American Civil Liberties Union of Missouri
906 Olive Street, #1130
St. Louis, MO 63101

______/s/ Karl W. Blanchard, Jr.____________




         Case 3:18-cv-05037-MDH Document 22 Filed 11/08/18 Page 2 of 2
